Order entered September 16, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01486-CR
                                    No. 05-13-01487-CR

                           KENNETH RAY TURNER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                   Trial Court Cause Nos. F13-51238-H & F13-51239-H

                                          ORDER
       We GRANT the State’s September 15, 2014 motion to extend time to file its brief and

request to present oral argument.    The State’s brief, received on September 15, 2014, is

ORDERED timely filed as of the date of this order. The State shall be permitted to present oral

argument when the cases are submitted on October 8, 2014.


                                                     /s/    MOLLY FRANCIS
                                                            PRESIDING JUSTICE